EXHIBIT 8503 Hilltop Drive Ooltewah, Tennessee 37363 (423) 238-4171 APPROVED BY: Jeffrey I. Badgley Co-Chief Executive Officer For Immediate Release CONTACT: Miller Industries, Inc. J. Vincent Mish, Chief Financial Officer (423) 238-4171 Frank Madonia, General Counsel (423) 238-4171 FD Investor Contact: Eric Boyriven/Alexandra Tramont (212) 850-5600 MILLER INDUSTRIES REPORTS 2 CHATTANOOGA, Tennessee, November 5, 2008 – Miller Industries, Inc. (NYSE: MLR) (the “Company”) today announced financial results for the third quarter ended September 30, 2008. For the third quarter of 2008, net sales were $66.7 million, compared to $92.7 million in the third quarter of 2007.Net income in the third quarter of 2008 was $917,000, or $0.08 per diluted share, compared to net income of $3.6 million, or $0.31 per diluted share, in the prior year. Gross profit for the third quarter of 2008 was $8.1 million, or 12.2% of net sales, compared to $13.1 million, or 14.1% of net sales, in the third quarter of For the third quarter of 2008, selling, general and administrative expenses were $6.4 million versus $6.5 million in the prior year period.The Company reported operating income (earnings before interest and taxes) of $1.7 million for the third quarter of 2008, compared to $6.6 million for the third quarter of Interest expense in the third quarter of 2008 decreased to $254,000 from $1.0 million in the third quarter of 2007, primarily due to lower debt levels and lower interest rates.Total senior and junior debt at September 30, 2008 was approximately $2.5 million, down from $3.5 million at December 31, 2007, and $3.9 million at September 30, 2007. For the nine-month period ended September 30, 2008, net sales were $209.1 million, compared to $315.5 million in the prior year period.The Company reported net income of $2.9 million, or $0.25 per diluted share, for the first nine months of 2008, compared to net income for the first nine months of 2007 of $13.9 million, or $1.19 per diluted share. - MORE - MILLER INDUSTRIES REPORTS 2 PAGE 2 Jeffrey I. Badgley, President and Co-CEO of the Company, stated, “During the third quarter we continued to keep production costs aligned with sales levels.Our performance was driven last quarter by continued good performance in the government and international marketplace, both of which served to somewhat offset lower demand from our core customers resulting from the impact of the current economic crisis on their purchasing decisions. Sales declined from second quarter levels and gross margins strengthened sequentially largely due to shifts in business mix.” Mr.
